Name: Commission Regulation (EEC) No 1230/82 of 19 May 1982 laying down special detailed rules for the system of import licences for products falling within subheading 07.06 A of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 20 . 5 . 82 Official Journal of the European Communities No L 141 /69 COMMISSION REGULATION (EEC) No 1230/82 of 19 May 1982 laying down special detailed rules for the system of import licences for products falling within subheading 07.06 A of the Common Customs Tariff 2042/75 should be supplemented by measures to provide the Commission with information on the origin of the products imported ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman , HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organ ­ ization of the market in cereals Q, as last amended by Regulation (EEC) No 3808 / 81 ( 2), and in particular Article 12 (2) thereof , Whereas Commission Regulation (EEC) No 2042/75 (3 ), as last amended by Regulation (EEC) No 327/81 (*), laid down special detailed rules for the application of the system of import and export licences for products falling within subheading 07.06 A of the Common Customs Tariff ; Whereas the conclusion of agreements between the Community and the main exporting companies on the import of these products is envisaged ; whereas in order not to compromise the application of such agreements from the time of their conclusion , the detailed rules provided for in Regulation (EEC) No The country of origin shall be entered in Section 14 of applications for licences and of import licences for products falling within subheading 07.06 A of the Common Customs Tariff . The licence shall carry the obligation to import products originating in the country stated . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the Eit ropea n Communit ies. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 Mav 1982 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) OJ No L 382, 31 . 12 . 1981 , p . 37 . ( 3 ) OJ No L 213 , 11 . 8 . 1975 , p . 5 . H OJ No L 35, 7 . 2 . 1981 , p . 15 .